430 F.3d 1221
UNITED STATES of America, Plaintiff-Appellant,v.John Gilbert OGLES, Defendant-Appellee.United States of America, Plaintiff-Appellee,v.John Gilbert Ogles, Defendant-Appellant.
No. 03-10439.
No. 04-10069.
United States Court of Appeals, Ninth Circuit.
November 16, 2005.

Maria Davila, Esq., USTU-Office of the U.S. Attorney Evo A. Deconcini, Tucson, AZ, Michael Rotker, U.S. Department of Justice, Washington, DC, for Plaintiff-Appellant.
Richard E. Gardiner, Fairfax, VA, for Defendant-Appellee.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.